
	
		II
		Calendar No. 613
		111th CONGRESS
		2d Session
		H. R. 3388
		[Report No. 111–327]
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To modify the boundary of Petersburg
		  National Battlefield in the Commonwealth of Virginia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Petersburg National Battlefield
			 Boundary Modification Act.
		2.Boundary
			 modification
			(a)In
			 generalThe boundary of Petersburg National Battlefield is
			 modified to include the properties as generally depicted on the map titled
			 Petersburg National Battlefield Boundary Expansion, numbered
			 325/80,080, and dated June 2007. The map shall be on file and available for
			 inspection in the appropriate offices of the National Park Service.
			(b)Acquisition of
			 propertiesThe Secretary of the Interior (referred to in this Act
			 as the Secretary) is authorized to acquire the lands or
			 interests in land, described in subsection (a), from willing sellers only by
			 donation, purchase with donated or appropriated funds, exchange, or
			 transfer.
			(c)AdministrationThe
			 Secretary shall administer any land or interests in land acquired under this
			 section as part of the Petersburg National Battlefield in accordance with
			 applicable laws and regulations.
			3.Administrative
			 jurisdiction transfer
			(a)In
			 generalThe Secretary and the Secretary of the Army are
			 authorized to transfer administrative jurisdiction for approximately 1.171
			 acres of land under the jurisdiction of the Department of the Interior within
			 the boundary of the Petersburg National Battlefield, for approximately 1.170
			 acres of land under the jurisdiction of the Department of the Army within the
			 boundary of the Fort Lee Military Reservation adjacent to the boundary of the
			 Petersburg National Battlefield.
			(b)MapThe
			 land to be exchanged is depicted on the map titled Petersburg National
			 Battlefield Proposed Transfer of Administrative Jurisdiction, numbered
			 325/80,081, and dated October 2009. The map shall be available for public
			 inspection in the appropriate offices of the National Park Service.
			(c)Conditions of
			 transferThe transfer of administrative jurisdiction authorized
			 in subsection (a) shall be subject to the following conditions:
				(1)No reimbursement
			 or considerationThe transfer shall occur without reimbursement
			 or consideration.
				(2)DeadlineThe
			 Secretary and the Secretary of the Army shall complete the transfers authorized
			 by this section not later than 120 days after the funds are made available for
			 that purpose.
				(3)ManagementThe
			 land conveyed to the Secretary under subsection (a) shall be included within
			 the boundary of the Petersburg National Battlefield and shall be administered
			 as part of the park in accordance with applicable laws and regulations.
				
	
		September 27, 2010
		Reported without amendment
	
